DETAILED ACTION
Applicant's preliminary amendment filed 02 February 2022 is acknowledged.  Claims 1-44 have been cancelled.  Claim 45 and 64 have been amended.  Claims 65 and 66 have been added.  Claims 45-66 are currently pending and under consideration.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statements filed 14 October 2020 and 02 March 2022 have been considered.  Initialed copies of the IDSs accompany this Notice.  


Specification and Sequence Listing
The Substitute Specification filed 10 September 2021 is acknowledged and has been entered.  The application is sequence compliant.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Miklos Gaszner on 03 March 2022.


IN THE CLAIMS:
A) Claim 45 has been amended as follows:

Claim 45.  (Currently Amended) A protein comprising a D Domain (DD) target binding domain wherein the DD is a member selected from the group consisting of: a DD that specifically binds CS1 and comprises the amino acid sequence of SEQ ID NO:  896, 897, 898, 899, 900, 901, 902, 903, 904, 904, 906, 907, 908, 909, or 910.

B) Claims 59-66 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claims all require a “D Domain” (DD) that bind CS1 and is defined by a particular amino acid sequences or the encoding nucleic acid sequence.  A search of the prior art did not identify a D Domain comprising any of the recited sequences.  D Domains are non-antibody-like three helix domains engineered from a non-binding structure, described in Walsh et al., Proc. Nat’l Acad Sci., 96:5480-91 (1999) (IDS).  Libraries of D Domains have been previously described and used to select binders to antigens of interest that could be used as affinity reagents or  incorporated into various fusion proteins, including chimeric antigen receptors that bound a target of interest.  E.g., US10662248 (IDS); US11008397 (IDS).  Those teachings may be considered the closest prior art because of the similarity of the core DD structure, but the DD previously described bind targets other than CS1.  Alternatively, US20170360910 (PTO-892) 
Because the prior art neither teaches nor suggests the instantly recited D Domains, claims 45-58 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H ROARK whose telephone number is (571)270-1960. The examiner can normally be reached Mon to Fri from 9:00 to 18:00 Eastern time zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie WU can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA H ROARK/Primary Examiner, Art Unit 1643